 Case 2:20-cr-00579-SVW Document 545 Filed 06/17/21 Page 1 of 7 Page ID #:6472




 1   John L. Littrell (SBN 221601)
     jlittrell@bklwlaw.com
 2   Ryan V. Fraser (SBN 272196)
     rfraser@bklwlaw.com
 3   BIENERT     KATZMAN LITTRELL WILLIAMS LLP
     601 W. 5th Street, Suite 720
 4   Los Angeles, CA 90071
     Telephone: (213) 528-3400
 5   Facsimile: (949) 369-3701
 6   Attorneys for Defendant MARIETTA TERABELIAN
 7
 8                   IN THE UNITED STATES DISTRICT COURT
 9                FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                  Case No. 2:20-cr-579-SVW
12                 Plaintiff,
                                                Hon. Stephen V. Wilson
13
14         v.
15
16   RICHARD AYVAZYAN, MARIETTA                 MARIETTA TERABELIAN’S
     TERABELIAN, ARTUR AYVAZYAN,                MOTION IN LIMINE TO EXCLUDE
17   TAMARA DADYAN, MANUK                       CELLPHONE IMAGE (GOV.’S
18   GRIGORYAN, ARMAN                           PROPOSED EXHIBIT 16b)
     HAYRAPETYAN, EDVARD
19   PARONYAN, and VAHE DADYAN,
20                 Defendants.
21
22
23
24
25
26
27
28
                                            1
 Case 2:20-cr-00579-SVW Document 545 Filed 06/17/21 Page 2 of 7 Page ID #:6473




 1   TO THIS HONORABLE COURT, ALL PARTIES, AND ATTORNEYS OF
 2   RECORD:
 3         Through counsel, defendant Marietta Terabelian hereby moves, pursuant to
 4   Federal Rules of Evidence 401–404, to exclude a cellphone image the government
 5   proposes to introduce at trial as exhibit 16b.
 6
 7   Dated: June 17, 2021                             Respectfully submitted,
 8
                                                      BIENERT KATZMAN LITTRELL
 9                                                    WILLIAMS LLP
10
                                                      /s/ Ryan V. Fraser
11                                                    John L. Littrell
12                                                    Ryan V. Fraser

13                                                    Counsel for Defendant
14                                                    Marietta Terabelian

15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            1
              TERABELIAN’S MOTION IN LIMINE TO EXCLUDE GOV.’S PROP. EX. 16b
 Case 2:20-cr-00579-SVW Document 545 Filed 06/17/21 Page 3 of 7 Page ID #:6474




 1                  MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.    Introduction
 3         If a picture is worth a thousand words, how many words is a cellphone picture of
 4   a cellphone displaying a picture (and some of its metadata) worth? That’s the question
 5   for the government to answer as the proponent of a confusing exhibit with a loose
 6   connection to the case, but substantial dangers of unfair prejudice and confusion. The
 7   exhibit also represents “prior acts” evidence that is inadmissible under Federal Rule of
 8   Evidence (“FRE”) 404(b). Marietta Terabelian moves to exclude the government’s
 9   proposed exhibit 16b under FRE 401–404.
10   II.   Statement of facts
11         Government exhibit 16b consists of the digital image shown below with apparent
12   personal identifying information redacted. The exhibit is not a law enforcement
13   officer’s photograph of a phone, but rather a digital image extracted from the iPhone 12
14   attributed to Terabelian and collected by law enforcement during the November 5,
15   2020, search and seizure at her home on Topeka Drive in Tarzana. This image depicts
16   another iPhone of unknown model that is displaying another photograph (“the
17   Displayed Photograph”). The limited metadata shown just above the Displayed
18   Photograph indicate that the Displayed Photograph was taken on September 21 of an
19   unspecified year at 10:53 a.m.
20
21
22
23
24
25
26
27
28

                                           2
             TERABELIAN’S MOTION IN LIMINE TO EXCLUDE GOV.’S PROP. EX. 16b
 Case 2:20-cr-00579-SVW Document 545 Filed 06/17/21 Page 4 of 7 Page ID #:6475




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          3
            TERABELIAN’S MOTION IN LIMINE TO EXCLUDE GOV.’S PROP. EX. 16b
 Case 2:20-cr-00579-SVW Document 545 Filed 06/17/21 Page 5 of 7 Page ID #:6476




 1          Meanwhile, the metadata from the exhibit itself, as reported by the government’s
 2   Cellebrite digital-forensic technology, show that that photograph was taken in 2018
 3   using a third phone—an iPhone XS. See Exhibit A. Exhibit 16b appears to have been
 4   downloaded onto the iPhone 12 in late October or early November 2020 en masse when
 5   the iPhone was linked with Terabelian’s iCloud account. From a generalized overview
 6   of the iPhone 12’s approximately 44,000 images, it appears that roughly half or more of
 7   the iPhone 12’s images share the same date or approximate date of download, which
 8   strongly suggests an automatic batched download, rather than a user-selected download
 9   of particular content.
10          The government failed to provide FRE 404(b)(3) notice related to exhibit 16(b).
11   And exhibit 16b was not discussed in the government’s motion in limine #2 to admit
12   inextricably intertwined evidence.
13   III.   Argument
14          A. The exhibit lacks foundation and is irrelevant.
15          Who took the picture that is exhibit 16b is unknowable, because the metadata
16   reveal unambiguously that it originates from 2018 and an otherwise unidentified iPhone
17   XS. Because the iPhone 12 was released only in October 2020 and is not the same as
18   model XS, it is beyond any reasonable dispute that the image was taken with a different
19   iPhone from the one from which the government extracted it. Without additional
20   foundational facts, it is impossible to link the exhibit rationally to the allegations against
21   Terabelian or other admissible evidence. There is no evidence to show how the
22   information displayed relates to anything Terabelian did. Because the jury cannot
23   rationally relate the presence of exhibit 16b on Terabelian’s phone to any fact of
24   consequence without additional evidence, it is irrelevant.
25          B. The exhibit is confusing and unfairly prejudicial.
26          The exhibit leaves jurors to wonder who Susanna Mkrtchyan is, but they will
27   search this record in vain for an answer. “Fiber One Media” is an entity mentioned in the
28   indictment, but exhibit 16b does not show that Terabelian did anything with the name

                                            4
              TERABELIAN’S MOTION IN LIMINE TO EXCLUDE GOV.’S PROP. EX. 16b
 Case 2:20-cr-00579-SVW Document 545 Filed 06/17/21 Page 6 of 7 Page ID #:6477




 1   “Fiber One Media,” or what the name itself would have meant to her, even assuming she
 2   ever saw this image. To the extent the concept that Terabelian must have heard of “Fiber
 3   One Media” is relevant, the probative value is minimal in comparison to the confusion,
 4   distraction, and unfairly prejudicial speculation that the exhibit invites from jurors.
 5         C. The exhibit is inadmissible “prior acts” evidence under FRE 404(b).
 6         Because the exhibit dates from two years before the superseding indictment’s
 7   allegations, it is “prior acts” evidence—presumably of Terabelian taking the photograph
 8   herself or at least knowingly receiving this image— 1and not inextricably intertwined with
 9   the indictment’s claims. But FRE 404(b) has essential preconditions for admission that
10   are not satisfied here.
11         First, there must be evidence sufficient to support a finding that the defendant
12   committed the prior act. E.g., United States v. Bailey, 696 F.3d 794, 799 (9th Cir. 2012).
13   Here, there is no evidence that Terabelian took this photograph—it was not taken on a
14   phone the government has shown she possessed or used. Nor is there any evidence to
15   show that Terabelian ever saw or used this single image among about 44,000 on the
16   iPhone 12. Therefore, there is not evidence sufficient to support a finding that Terabelian
17   took this picture or knowingly received it.
18         Second, the government failed to provide the required written notice before trial.
19   In 2020, “Rule 404(b) [was] amended principally to impose additional notice
20   requirements on the prosecution in a criminal case.” Committee Notes on 2020
21   Amendments. Since this amendment, pursuant to FRE 404(b)(3), the prosecutor in a
22   criminal case must provide more robust written pretrial notice to the defense. This is not
23
24         1
             If neither of those things, the exhibit does not connect rationally to any fact of
25   consequence. Admittedly, Terabelian is left to guess at the government’s theory for
     admission. That is because the government failed to provide any pretrial 404(b) notice
26
     for exhibit 16b or acknowledge before trial that the metadata show it long predates the
27   chronological scope of the superseding indictment. See FRE 404(b)(3)(B) (requiring
     government’s written pretrial notice to “articulate in the notice the permitted purpose
28
     for which the prosecutor intends to offer the evidence and the reasoning that supports
     the purpose”).
                                             5
               TERABELIAN’S MOTION IN LIMINE TO EXCLUDE GOV.’S PROP. EX. 16b
 Case 2:20-cr-00579-SVW Document 545 Filed 06/17/21 Page 7 of 7 Page ID #:6478




 1   a mere a formality. The government must “articulate in [its written pretrial] notice the
 2   permitted purpose for which the prosecutor intends to offer the evidence and the
 3   reasoning that supports the purpose.” FRE 404(b)(3)(B) (emphasis added). The notice
 4   requirement is black-and-white: if the evidence is 404(b), then, the notice requirement
 5   applies as a prerequisite for admission, absent a showing by the government of good
 6   cause for the failure to give written notice before trial. Here, there was no pretrial 404(b)
 7   notice related to exhibit 16b whatsoever—oral, written, with or without reasoning, and
 8   there was no good cause for the failure.
 9   IV.   Conclusion
10         For any and all these reasons, the Court should exclude government exhibit 16b.
11
12   Dated: June 17, 2021                           Respectfully submitted,
13
                                                    BIENERT KATZMAN LITTRELL
14                                                  WILLIAMS LLP
15
                                                    /s/ Ryan V. Fraser
16                                                  John L. Littrell
17                                                  Ryan V. Fraser

18                                                  Counsel for Defendant Marietta
19                                                  Terabelian

20
21
22
23
24
25
26
27
28

                                            6
              TERABELIAN’S MOTION IN LIMINE TO EXCLUDE GOV.’S PROP. EX. 16b
